

EXHIBIT 10.7
SECOND AMENDMENT TO LEASE
This Second Amendment to Lease ("Amendment" or "Second Amendment") is entered
into as of November 30, 2010 (the "Effective Date") by and between METROPOLITAN
LIFE INSURANCE COMPANY, a New York corporation, as Landlord ("Landlord"), and
GENOMIC HEALTH, INC., a Delaware corporation, as Tenant ("Tenant"), with
reference to the following facts ("Recitals"):
A. Landlord and Tenant are parties to that certain Office Lease dated as of
September 23, 2005, as amended by that certain First Amendment to Lease dated as
of September 5, 2006, for certain "Premises" consisting of 47,900 square feet of
Rentable Area described therein commonly known as 301 Penobscot Drive, Redwood
City, California (the "Existing Lease"). The Expiration Date under the Existing
Lease is currently February 24, 2012.
B. Landlord and Tenant desire to provide for extension of the Term, amendment of
Security, and other amendments of the Existing Lease as more particularly set
forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Scope of Amendment; Defined Terms. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term "Lease" as used herein and,
from and after the Effective Date, in the Existing Lease shall refer to the
Existing Lease as modified by this Amendment. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise.
Section 2.Extension of Term; Option to Extend. Notwithstanding any provision of
the Existing Lease to the contrary, (a) the Term is hereby extended for the
period of eighty-five (85) months and seven (7) days (the "Extended Term")
commencing on February 25, 2012 (the "Extension Commencement Date") and expiring
March 31, 2019 (hereafter, the "Expiration Date" in lieu of the date provided in
the Existing Lease), unless sooner terminated pursuant to the terms of the
Lease; (b) the Option to Extend set forth in Section 4 of Rider 2 of the
Existing Lease shall apply to extend the Extended Term instead of the initial
Term, with the following modifications to such Section 4: (i) the phrase
"Extended Term" is inserted in place of references to "Term," and (ii)
Expiration Date shall mean the Expiration Date of the Extended Term; and (c)
Exhibit C (Site Plan of Project) shall instead be the Site Plan set forth in
Exhibit A hereto. Landlord and Tenant agree that this Section 2 is intended to
provide all rights and obligations of the parties with respect to extension of
the Term, and that any and all other extension or renewal rights, whether in the
Existing Lease or otherwise, are hereby cancelled and of no further force or
effect for any purpose.
Section 3.Monthly Base Rent for Extended Term. Section 1.01(8) of the Basic
Lease Provisions of the Existing Lease is hereby amended to add at the end
thereof the following: "Notwithstanding any provision of the Lease to the
contrary, commencing on the Extension Commencement Date and continuing through
the Expiration Date of the Extended Term (as such terms are defined in the
Second Amendment), the amount of Monthly Base Rent due and payable by Tenant for
the Premises shall be as follows:
Period from Extension Commencement



--------------------------------------------------------------------------------




Date through Expiration DateMonthly02/25/2012 — 02/28/2013$88,615.0003/01/2013 —
02/28/2014$91,273.4503/01/2014 — 02/28/2015$94,011.6503/01/2015 —
02/29/2016$96,832.0003/01/2016 — 02/28/2017$99,736.9603/01/2017 —
02/28/2018$102,729.0703/01/2018 — 03/31/2019$105,810.94



Section 4.“AS IS” Condition. Notwithstanding any provision of the Existing Lease
to the contrary, Tenant hereby leases for the Extended Term and accepts the
Premises in its "AS IS" condition existing on the Effective Date, without any
express or implied representations or warranties of any kind by Landlord, its
brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation. Tenant acknowledges that Tenant presently occupies and has
occupied the Premises since the Commencement Date of the Existing Lease.
Section 5.Amendment of Security. Notwithstanding Section 1.01(14) or any other
provision of the Existing Lease to the contrary, from and after the Effective
Date, "Security" shall instead mean cash in the amount of Three Hundred
Seventeen Thousand Four Hundred Thirty-Two and 82/100 Dollars ($317,432.82).
Tenant shall deposit the cash Security with Landlord concurrently with its
execution of this Amendment and upon such deposit of the cash Security, Landlord
shall return to Tenant the Letter of Credit being held as Security under the
Existing Lease. All references to the amount of the Letter of Credit under
Article Five shall be replaced with the amount of the Security set forth in this
Section 5.
Section 6.OFAC. Landlord advises Tenant hereby that the purpose of this Section
is to provide to the Landlord information and assurances to enable Landlord to
comply with the law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a "Regulated
Entity") or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons ("OFAC List") published by the Office of Foreign
Assets Control ("OFAC") of the U.S. Department of the Treasury.
If, in connection with the Lease, there is one or more Guarantors of Tenant's
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary ('Tenant OFAC Information") in order for Landlord to
confirm Tenant's continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord's Broker in connection with the
execution of this Amendment is true and complete.
Section 7.Ratification. Tenant represents to Landlord, as of the Effective Date,
that: (a) the Lease is in full force and effect, has not been modified except as
provided by this Amendment, and represents the entire agreement between the
parties as to the Premises; (b) there are no uncured defaults or unfulfilled
obligations on the part of Landlord to Tenant's best knowledge after due
inquiry; (c) Tenant is in possession of the entire Premises and has not
transferred, assigned or sublet any portion thereof, and neither the Premises,
nor any part thereof, is occupied



--------------------------------------------------------------------------------



by any subtenant or other party other than Tenant; and (d) to Tenant's best
knowledge after due inquiry, there are no existing defenses or offsets that
Tenant has against Landlord.
Section 8.Notices; Change of Address. Section 1.01(2) of the Basic Lease
Provisions of the Existing Lease is hereby amended to provide that the current
addresses for notices to be sent to Landlord pursuant to Section 1.01(2) of the
Basic Lease Provisions of the Lease are as follows:
Notices to Landlord shall be addressed:
Metropolitan Life Insurance Company
do Seaport Centre Project Manager
701 Chesapeake Drive, Suite 800
Redwood City, CA 94063
with copies to the following:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: EIM, Director
and
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Associate General Counsel
Section 9.Brokers. Notwithstanding any other provision of the Existing Lease to
the contrary, Tenant represents that in connection with this Amendment it is
represented by GVA Kidder Mathews ('Tenant's Broker") and, except for Tenant's
Broker and Cornish & Carey Commercial ("Landlord's Broker"), Tenant has not
dealt with any real estate broker, sales person, or finder in connection with
this Amendment, and no such person initiated or participated in the negotiation
of this Amendment. Tenant hereby indemnifies and agrees to protect, defend and
hold Landlord and Landlord's Broker harmless from and against all claims,
losses, damages, liability, costs and expenses (including, without limitation,
attorneys' fees and expenses) by virtue of any broker, agent or other person
claiming a commission or other form of compensation by virtue of alleged
representation of, or dealings or discussions with, Tenant with respect to the
subject matter of this Amendment, except for Landlord's Broker and except for a
commission payable to Tenant's Broker to the extent provided for in a separate
written agreement between Tenant's Broker and Landlord's Broker. Tenant is not
obligated to pay or fund any amount to Landlord's Broker, and Landlord hereby
agrees to pay such commission, if any, to which Landlord's Broker is entitled in
connection with the subject matter of this Amendment pursuant to Landlord's
separate written agreement with Landlord's Broker. Such commission shall include
an amount to be shared by Landlord's Broker with Tenant's Broker to the extent
that Tenant's Broker and Landlord's Broker have entered into a separate
agreement between themselves to share the commission paid to Landlord's Broker
by Landlord. The provisions of this Section shall survive the expiration or
earlier termination of the Lease.
Section 10.Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.
Section 11.Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys' fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease as amended, the provisions of Section
11.03 of the Existing Lease shall apply.



--------------------------------------------------------------------------------



Section 12.Effect of Headings; Recitals: Exhibits. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.
Section 13.Entire Agreement; Amendment. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
Section 14.Authority. Tenant represents and warrants to Landlord that it has
full authority and power to enter into and perform its obligations under this
Amendment, that the person executing this Amendment is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Landlord
may request that Tenant provide Landlord evidence of Tenant's authority.
Section 15.Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.
TENANT:  GENOMIC HEALTH, INC.,
a Delaware corporation
By: /s/ Randy Scott 
Print Name: Randy Scott 
Title: Executive Chairman 
(Chairman of Board, President or Vice President)
By: /s/ G. Bradley Cole 
Print Name: G. Bradley Cole 
Title: COO & CFO 
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)
LANDLORD:  METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By: /s/ Joel Redmon 
Print Name: Joel Redmon 
Title: Regional Director 

